1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8

9     JERRY BROWN,                                         Case No. 3:19-cv-00258-LRH-WGC
10       Petitioner,
              v.                                           ORDER
11

12    RENEE BAKER, et al.,
13       Respondents.
14

15          This action is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, by
16   Jerry Brown, a Nevada prisoner. On May 15, 2019, Brown submitted, for filing, a Petition for
17   Writ of Habeas Corpus (ECF No. 1-1) (with a copy of an order of the Nevada Court of Appeals
18   attached to the petition), a Motion for Appointment of Counsel (ECF No. 1-2), a Motion to
19   Amend (ECF No. 1-3), an Exhaustion Statement (ECF No. 1-4), and a Financial Statement
20   (ECF No. 1-5).
21          Brown has not paid the $5 filing fee for this action and has not applied to proceed
22   in forma pauperis. He states in the Financial Statement (ECF No. 1-5) that he does not qualify
23   for in forma pauperis status, and that he intends to pay the filing fee. The Court will set a
24   deadline for payment of the filing fee after counsel appears on Brown’s behalf.
25          Prisoners applying for habeas corpus relief are not entitled to appointed counsel unless
26   the circumstances indicate that appointed counsel is necessary to prevent due process violations.
27   Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638,
28   640 (9th Cir. 1970) (per curiam). The court may, however, appoint counsel at any stage of the
                                                       1
1    proceedings if the interests of justice so require. See 18 U.S.C. § 3006A; see also Rule 8(c),

2    Rules Governing § 2254 Cases; Chaney, 801 F.2d at 1196. Brown’s filings indicate that he is 66

3    years old and is serving two consecutive sentences of life in prison with the possibility of parole

4    after 10 years. Further, it appears from Brown’s filings that he would not be able to litigate this

5    action pro se. The Court finds that appointment of counsel is in the interests of justice. The Court

6    will grant Brown’s Motion for Appointment of Counsel (ECF No. 1-2).

7           The Court will also grant the Motion to Amend (ECF No. 1-3). The Court will set a

8    deadline for Brown to file an amended habeas petition, with the assistance of counsel, after

9    appointed counsel appears on his behalf.

10          The Court has examined Brown’s petition, pursuant to Rule 4 of the Rules Governing

11   Section 2254 Cases in the United States District Courts, and the Court determines that it merits

12   service upon the respondents. The Court will order the petition served upon the respondents, and

13   will direct the respondents to appear, but will not require any further action on the part of the

14   respondents at this time.

15          IT IS THEREFORE ORDERED that the Clerk of the Court shall separately file the

16   Petition for Writ of Habeas Corpus (ECF No. 1-1), the Motion for Appointment of Counsel

17   (ECF No. 1-2), the Motion to Amend (ECF No. 1-3), the Exhaustion Statement (ECF No. 1-4),

18   and the Financial Statement (ECF No. 1-5).

19          IT IS FURTHER ORDERED that Petitioner’s Motion for Appointment of Counsel

20   (ECF No. 1-2) is GRANTED. The Federal Public Defender for the District of Nevada (FPD) is

21   appointed to represent the petitioner. If the FPD is unable to represent the petitioner, because of a

22   conflict of interest or for any other reason, alternate counsel will be appointed. In either case,

23   counsel will represent the petitioner in all federal court proceedings relating to this matter, unless

24   allowed to withdraw.

25          IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve upon

26   the FPD a copy of this order, together with a copy of the Petition for Writ of Habeas Corpus

27   (ECF No. 1-1).

28   ///
                                                       2
1            IT IS FURTHER ORDERED that the FPD will have 30 days from the date of this order

2    to file a notice of appearance, or to indicate to the Court its inability to represent the petitioner in

3    this case.

4            IT IS FURTHER ORDERED that the requirement that Petitioner pay the filing fee for

5    this action is suspended. The Court will set a deadline for payment of the filing fee after counsel

6    appear for the petitioner and the respondents.

7            IT IS FURTHER ORDERED that the Clerk of the Court shall add Aaron Ford,

8    Attorney General of the State of Nevada, as counsel for the respondents.

9            IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve upon

10   the respondents a copy of the Petition for Writ of Habeas Corpus (ECF No. 1-1), and a copy of

11   this order.

12           IT IS FURTHER ORDERED that the respondents will have 30 days from the date of

13   this order to appear in this action. Respondents will not be required to respond to the habeas

14   petition at this time.

15           IT IS FURTHER ORDERED that the petitioner’s Motion to Amend (ECF No. 1-3) is

16   GRANTED. The Court will establish a schedule for further proceedings, including amendment

17   of the petition, after counsel appear for the petitioner and the respondents.

18
             DATED this 16th day of May, 2019.
19

20

21                                                   LARRY R. HICKS
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                        3
